Citation Nr: 1418904	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  09-45 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than July 16, 2008, for the award of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran died in July 2010, and his spouse has been properly substituted.

The appellant testified before the undersigned acting Veterans Law Judge in October 2013.


FINDING OF FACT

VA received the Veteran's original claim for service connection for PTSD on February 22, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 16, 2008, for the award of service connection for PTSD have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 3.159, 3.400, 3.816 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013).  

The Veteran's initial claim for service connection for PTSD was deferred in a November 2002 rating decision.  The RO conceded an in-service stressor, and it indicated it would order a VA examination.  However, the RO failed to schedule the Veteran for an examination, and in a February 2003 rating decision, the RO denied service connection because it said the Veteran was not diagnosed with PTSD. 

The Veteran filed another claim for service connection for PTSD in July 2008.  He was afforded a VA examination in November 2008.  The VA examiner diagnosed him with PTSD, noting he "has been experiencing symptoms for many years."  The RO granted service connection in a March 2009 rating decision.

The Board finds that the Veteran did not appeal the February 2003 rating decision, and it is final.  Notwithstanding that, the VA examiner's finding suggests that the Veteran would likely have been diagnosed with PTSD had he been afforded an examination during the initial consideration of his claim.  Therefore, the Board finds that an earlier effective date is merited.



ORDER

Entitlement to an earlier effective date of February 22, 2002, for service connection for PTSD is granted.



____________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


